UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


              United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                       Submitted October 25, 2005
                        Decided October 28, 2005


                                      Before

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                  Hon. DANIEL A. MANION, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge


CAROLYN S. FAIN,                                    Appeal from the United
      Plaintiff-Appellant,                          States District Court
                                                    for the Southern
No. 05-2141                      v.                 District of Indiana,
                                                    Indianapolis Division.
WAYNE COUNTY AUDITOR’S OFFICE,
      Defendant-Appellee.                           No. 00 C 385
                                                    Larry J. McKinney,
                                                    Chief Judge.


                                      Order

     On remand from our decision of last fall, a jury trial was
held and the jury returned a verdict for the defendant.

     Plaintiff does not contend that any error occurred in the
handling of the evidence or the instructions to the jury. She
contends that she is entitled to another trial nonetheless
because one of the jurors revealed information that may have led
to witness tampering. That contention was never presented to the
district court, so it has been forfeited. Moreover, it is not
based on any evidence of record, and plaintiff's brief does not
contain any citations to evidence (even to a post-trial
affidavit) that would support her contentions.
No. 05-2141                                           Page 2


     The juror in question did mention the litigation to his
wife. The district judge held a brief voir dire and inquired
exactly what had been said (the juror expressed surprise that he
had been chosen to serve, as he knows the plaintiff). The judge
asked whether the juror had said anything else to anyone else;
he replied that he had not. Counsel for the plaintiff accepted
this answer and did not ask that the juror be replaced. Nothing
more was said until plaintiff's appellate brief, and as we have
observed the record contains no evidence suggesting that any
improprieties have occurred.

                                                       Affirmed